HUNT, J.
This cause is reserved from the special term. This action originally was brought *312to enjoin the assessment for the improvement of Buck street, between Harrison and Queen City avenues, on the ground “that the rate of assessment is raised by reason of the reduction of the frontage, occasioned by the ruling in the Haviland case.”
Tafel & Schott, for Plaintiff.
Corporation Counsel, contra.
The total cost of the improvement, as shown by the preliminary estimate, was 89,-733. The number of feet assessed was 1,816 at 85.25, amounting to 89,538.94. lhe two per cent, is 8194.17. Total, 89,733.60.
The total cost of the improvement, as shown by the final estimate, was 89,310.58; the total frontage assessed was 1500.50 feet at S6,204, amounting to 89,310.58.
Section 2284 of the Revised Statutes provides that the cost of the improvement shall include the cost and expense of the assessment as shown by the final estimate.
The preliminary estimate was made before the Haviland case was decided, show ing the total number of front feet to be 1,8L6, instead of 1,500.50.
The total actual cost was 89,310.58, so that the rate was 86,204. which was found by dividing the total cost by the number of assessable feet.
We see no error in this method of computation, and. sustain the contention of the city. Injunction will be discharged.
Decree accordingly.